Citation Nr: 1024654	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-14 055	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from June 1995 to May 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The Veteran's repair of the anterior cruciate ligament of the 
left knee is attributable to her active military service.

2.  The Veteran's pre-service repair of the anterior cruciate 
ligament of the right knee did not undergo an increase in 
disability during active military service.


CONCLUSIONS OF LAW

1.  The Veteran has a repair of the anterior cruciate ligament of 
the left knee that is the result of injury incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The Veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a March 2007 notice letter, the Veteran was notified of 
the information and evidence needed to substantiate her claims of 
service connection.  The March 2007 letter provided the Veteran 
with the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

The Board also finds that the March 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the Veteran was notified that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding her claimed 
disabilities.  Consequently, a remand of the service connection 
issues for further notification of how to substantiate the claims 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file.  She has also 
submitted records from Bethesda National Naval Medical Center 
(NMMC) and J.W., D.O.  Additionally, in March 2008, the Veteran 
was provided a VA examination in connection with her claims, the 
report of which is of record.  That examination report contains 
sufficient evidence by which to decide the claims regarding the 
origin of any left knee disability and the possible effects that 
her military service had on her pre-existing right knee 
disability.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

A. Left Knee

The Veteran asserts that she has a left knee disability as a 
result of her active military service.  Specifically, she states 
that she injured her left knee playing football while she was 
stationed in Sicily and underwent surgery to repair the knee in 
service.  The Veteran states that she experiences pain in her 
left knee and maintains that it is a result of the in-service 
left knee injury.  Thus, she contends that service connection is 
warranted for a left knee disability.

A review of the Veteran's service treatment records reveals that 
her left knee was normal at her December 1994 entrance 
examination.  Knee repair surgery in 1992 was noted, but it was 
for her right knee, which is discussed in detail below.  The 
service records reflect that the Veteran injured her left knee in 
October 1999 playing flag football while stationed in Sicily.  
The injury occurred when she planted and turned her left knee, 
and heard three popping sounds.  Subsequent to the injury, the 
Veteran experienced pain, swelling, and decreased motion.  The 
diagnoses were anterior cruciate ligament (ACL) strain, ACL 
deficiency, and ACL insufficiency secondary to a twisting injury 
to the left knee.

In November 1999, the Veteran underwent left knee arthroscopy 
with ACL reconstruction and a partial medial ligament resection 
to address the left ACL insufficiency.  Records dated from 
November 1999 to April 2000 document regular post-surgery follow 
ups and physical therapy.  The Veteran was found to be 
progressing well after the surgery and the diagnosis was status-
post left knee ACL repair.  Other than a January 2001 separation 
examination, subsequent service records did not reference the 
left knee.  The separation examination noted the history of 
bilateral knee surgeries but erroneously indicated that the right 
knee surgery was performed during service and the left knee 
surgery was performed prior to service.  The lower extremities 
portion of the examination was found to be abnormal in that there 
was a surgical knee scar on each knee.  In the defects and 
diagnoses section, status-post bilateral ACL tears with repairs 
was listed.

Post-service records contain a November 2006 treatment record 
from Bethesda NMMC indicating that the Veteran had complaints of 
bilateral knee pain.  She was assessed with shin splints 
secondary to exercise.  In November 2007, the Veteran was seen by 
Dr. J.W. for complaints of bilateral knee pain.  Dr. J.W. 
prescribed pain medication and diagnosed the Veteran with 
bilateral ACL repair.

In March 2009, the Veteran underwent VA examination in connection 
with the claim.  The examiner noted the history of the in-service 
left knee injury and surgery as well as current complaints 
associated with the left knee.  The examiner provided a diagnosis 
of left knee traumatic injury, status-post ACL reconstruction.  
Despite this diagnosis, the examiner gave the opinion that the 
current left knee condition was less likely as not caused by or a 
result of the treatment during military service.  The examiner 
stated that this was due to the fact that the Veteran functioned 
well at the separation examination with no complaints or issues 
regarding the left knee and that knee pain was not documented for 
six years after service.

In consideration of the evidence of record, the Board finds that 
the Veteran has a left knee disability that is attributable to 
her active military service, best characterized as repair of the 
ACL of the left knee.  The service records document the in-
service injury to the left knee as claimed by the Veteran.  
Subsequent to the November 1999 surgery, the Veteran's disability 
was diagnosed as status-post left ACL repair.  Dr. J.W. and even 
the March 2009 VA examiner characterized the Veteran's current 
left knee disability in a similar manner.  Despite the 
information in the VA examiner's opinion, the Veteran's left knee 
disability was noted at separation and the lower extremities 
portion of the examination was abnormal.  Although several years 
elapsed from the Veteran's separation from active service to when 
she filed the claim, she nevertheless had the same disability 
that was diagnosed in service and there is no indication that the 
Veteran injured her left knee at any time other than in October 
1999 when playing football.  Thus, the Board does not find the VA 
examiner's opinion regarding the left knee to be persuasive given 
the other evidence contained in the record.  The Board instead 
finds that the greater weight of the evidence is in favor of the 
Veteran's left knee claim.  Accordingly, the Board concludes that 
service connection is warranted for repair of the anterior 
cruciate ligament of the left knee.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

B. Right Knee

The Veteran acknowledges that she had right knee surgery prior to 
her military service.  However, she maintains that the pre-
existing right knee condition was aggravated by her military 
service, particularly due to the constant running, marching, and 
standing in formation during approximately six years of service.  
Thus, the Veteran contends that service connection is warranted 
for a right knee disability based on the theory of in-service 
aggravation.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment; or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).

As noted previously, a history of right knee repair surgery in 
1992 was noted at the Veteran's entrance examination.  The 
surgery was performed to address an ACL tear of the right knee 
that occurred in 1991.  The examiner found that the Veteran was 
not qualified for military service in view of the prior right 
knee ACL tear.  A notation on the entrance examination report 
indicates that a waiver was granted and the Veteran was accepted 
into service.  Given that a right knee ACL tear and repair 
surgery was noted at the entrance examination, the Board finds 
that the Veteran had a pre-existing right knee disability and she 
is not presumed to have been in sound condition with respect to 
the right knee.

Unlike the left knee, there is no indication in the Veteran's 
service treatment records that she injured her right knee during 
military service.  Instead, to the extent the records address the 
right knee, they reflect normal findings.  Prior to the 
October 1999 left knee injury, the right knee is not referenced 
other than to reiterate that repair surgery was performed in 
1992.

In the course of treating the left knee injury, the Veteran's 
right knee was also examined.  In October 1999, the Veteran's 
range of motion of the right knee was within normal limits.  
Another entry in October 1999 showed range of motion of the right 
knee from zero degrees to 140 degrees.  (For VA purposes, normal 
range of motion of the knee is zero to 140 degrees.  See 
38 C.F.R. § 4.71 (Plate II) (2009).)  There was no effusion in 
the right knee and it was stable on various instability tests.  
In January 2000 and February 2000, range of motion of the right 
knee was from zero to 145 degrees.  Later in February 2000, range 
of motion was from zero to 148 degrees.  Thereafter, in March 
2000 and April 2000, range of motion of the right knee was from 
zero to 145 degrees.  On the separation examination report, a 
history of bilateral knee repairs was noted.

As noted previously, post-service records contain a November 2006 
treatment record from Bethesda NMMC indicating that the Veteran 
had complaints of bilateral knee pain.  She was assessed with 
shin splints secondary to exercise.  In November 2007, the 
Veteran was seen by Dr. J.W. for complaints of bilateral knee 
pain.  Dr. J.W. prescribed pain medication and diagnosed the 
Veteran with bilateral ACL repair.

The March 2009 VA examiner addressed the Veteran's right knee 
claim in addition to the left knee.  Unlike the left knee claim, 
the Board finds the examiner's opinion regarding the right knee 
to be persuasive as it finds support in the record.  The examiner 
gave the opinion that the Veteran's right knee condition was not 
permanently aggravated by active duty service.  The examiner 
reasoned that the Veteran's right knee was functioning quite well 
prior to her enlistment and during her service time, and there 
was no documentation of any problems with the right knee during 
service.  The examiner reiterated that, in her medical opinion, 
the right knee was not aggravated by military service.

Although the Veteran is competent to report readily observable 
factual matters of which she had firsthand knowledge, such as 
knee problems when running, marching, and standing in formation, 
the Board finds the service treatment records to be probative 
concerning whether there was an increase in disability during 
service.  The Veteran's right knee was examined on multiple 
occasions during service in the course of treatment for the left 
knee injury.  Examination results, particularly range of motion 
testing, were normal in each instance, and the separation 
examiner noted the Veteran to have the same disability that pre-
existed service-repair of the ACL of the right knee.  Unlike the 
left knee, the repair was performed several years prior to 
service when the Veteran tore her ACL of the right knee.  Thus, 
both the in-service records and the post-service medical opinion 
do not suggest that there was an increase in disability of the 
pre-existing right knee condition.  Additionally, a June 2000 
occupational health risk questionnaire indicates that the 
Veteran's military occupation was an engineering aide.  She 
described her job as clerical and located in an office.  This 
evidence of a sedentary occupation weighs against the credibility 
of the statement that the Veteran participated in constant 
running, marching, and standing in formation during service.  
Consequently, the Board does not find that the Veteran's 
statement alone constitutes sufficient evidence that the pre-
existing right knee condition underwent an increase in disability 
during military service.

In consideration of the evidence, the Board finds that the 
Veteran's pre-existing repair of the ACL of the right knee did 
not undergo an increase in disability during active military 
service.  Thus, the Board concludes that the pre-existing right 
knee disability was not aggravated during active military 
service.  See 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Additionally, there is no indication that the 
Veteran has a right knee disability that is the result of an 
injury or disease incurred in active military service.  The 
Veteran has not set forth a theory of service connection on a 
direct basis and that theory is not reasonably raised by the 
record.  For these foregoing reasons, the Board finds that the 
claim of service connection for a right knee disability must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection for a right knee disability, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for repair of the anterior cruciate ligament 
of the left knee is granted.

Service connection for a right knee disability is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


